DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pre-appeal, filed 2/24/2022, with respect to Akiyama (US20180315167) in view of Visual Quality Enhancement Of Images Under Adverse Weather Conditions by Jahojit Mukherjee (referred to hereafter as Mukherjee) have been fully considered and are persuasive.  The 35 USC 103 rejections has been withdrawn. 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6, closest cited prior art of record does no teach all the limitations alone or in combination. Specifically, 
Akiyama et al (US 2018/0315167) teaches outside recognition device includes a first detection section 101, an artificial dirt formation section 103, a restoration learning section 104, a restoration type identifier 106, an identification score storage section 107, an identification score determination section 108, a learning plan section 109, a lens dirt diagnosis section 110, and a detection mode switching section 111. A camera 100 connected to the outside recognition device transmits a captured image to the outside recognition device (0029). Further, receives from the camera 100 an image captured when the camera lens of the camera 100 is not dirty, detects a vehicle other than the host vehicle (hereinafter simply referred to as a vehicle) from the received image, and prepares a vehicle image of the detected vehicle (original image). The artificial dirt formation section 103 generates an artificial dirt image from the vehicle image prepared by the first detection section 101. The artificial dirt image is a processed image that is obtained by performing image processing on an image showing a 
Jahojit Mukherjee et al (“Visual Quality Enhancement Of Images Under Adverse Weather Condition”) teaches The visual quality of an image captured by vision systems can degrade significantly under adverse weather conditions. In this paper we propose a deep learning-based solution to improve the visual quality of images captured under rainy and foggy circumstances, which are among the prominent and common weather conditions that attribute to bad image quality. Our convolutional neural network (CNN), NVDeHazenet learns to predict both the original signal as well as the atmospheric light to finally restore image quality. It outperforms the existing state of the art methods by evaluation on both synthetic data as well as real world hazy images. The deraining CNN, NVDeRainNet shows similar performance on existing rain datasets as the state of the art. On natural rain images NVDeRainNet shows better than state of the art performance. We show the use of perceptual loss to improve the visual quality of results (Abstract).
Akiyama et al and Jahojit Mukherjee et al, alone and/or in combination does not teach the following subject matter: a restoration processing unit that, in a case where dirt is present in a latest capture image among the plurality of capture images, inputs the plurality of capture images into a first learned model and generates a first restoration image as a restoration image obtained by restoring a region concealed with the dirt in the latest capture image, the first learned model being a result obtained by machine learning a relationship between a first learning image in which learning dirt is not present and a plurality of first learning dirt images each of which is made by causing the learning dirt to be present in the first learning image.
	Claim 1-6 are allowed and renumbered as claim 1-6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656